TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00110-CR


Johnny Anthony Moreno, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 07-712-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
 
Johnny Anthony Moreno seeks to appeal judgments of conviction for aggravated
robbery and burglary of a habitation.  The trial court has certified that:  (1) this is a plea bargain case
and Moreno has no right of appeal, and (2) Moreno waived his right of appeal.  The appeal is
dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).


				___________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   March 12, 2008
Do Not Publish